Citation Nr: 1449405	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  13-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a lung disorder, including as due to exposure to asbestos and, if so, whether the reopened claim should be granted.

2.  Entitlement to a rating in excess of 30 percent for status post injury of the left shoulder with residual rotator cuff impingement (left shoulder disability).

3.  Entitlement to a rating in excess of 20 percent for left upper extremity radiculopathy, C5-6 neural foraminal stenosis (left upper extremity radiculopathy).

4.  Entitlement to a rating in excess of 20 percent for status post neck injury with degenerative joint disease of the cervical spine (neck disability).

5.  Entitlement to a rating in excess of 10 percent for status post injury of the left hand with sensory neuropathy (left hand disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.C., and C.W.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1979 to February 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The March 2012 decision denied the Veteran's increased rating claims and the August 2012 decision denied his request to reopen his service connection claim.

In September 2014, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  On the record at his September 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeal with regard to his claims for increased ratings for his left shoulder, left upper extremity radiculopathy, neck, and left hand disabilities.

2.  A March 2003 rating decision denied the Veteran's claim of service connection for chronic obstructive pulmonary disease (COPD) and tubular adenoma, finding that the evidence of record did not show a diagnosis of, or treatment for, the claimed disabilities in service.  An April 2003 rating decision confirmed and continued the denial; a December 2007 rating decision denied service connection for lung cancer; the Veteran did not appeal these determinations and no new and material evidence was received within one year of their issuance.

3.  The evidence added to the record since the April 2003 rating decision that denied service connection for COPD and tubular adenoma, and the December 2007 rating decision that denied service connection for lung cancer, raises a reasonable possibility of substantiating the claim.

4.  The evidence of record is at least in equipoise as to whether a lung disorder, including non-small cell lung cancer and COPD with cystic fibrosis variant, had its onset in service or is otherwise related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the claims for increased ratings for his left shoulder, left upper extremity radiculopathy, neck, and left hand disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The April 2003 rating decision that denied the Veteran's claim of entitlement to service connection for COPD and tubular adenoma, and the December 2007 rating decision that denied service connection for lung cancer, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3.  The evidence received since the April 2003 and December 2007 decisions is new and material and the claim of service connection for a lung disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for a lung disorder, including as due to exposure to asbestos, have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to his claims for increased ratings for status post injury of the left shoulder with residual rotator cuff impingement, left upper extremity radiculopathy, C5-6 neural foraminal stenosis, status post neck injury with degenerative joint disease of the cervical spine, and status post injury of the left hand with sensory neuropathy and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  

Accordingly, the Board does not have jurisdiction to review the appeal of the claims for increased ratings for status post injury of the left shoulder with residual rotator cuff impingement, left upper extremity radiculopathy, C5-6 neural foraminal stenosis, status post neck injury with degenerative joint disease of the cervical spine, and status post injury of the left hand with sensory neuropathy and they are dismissed.

II. Service Connection

A. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for a lung disorder and then grants the claim, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

B. New and Material Evidence

A March 2003 rating decision denied the Veteran's claim of service connection for COPD and tubular adenoma (claimed as tumors), finding that the evidence failed to show a diagnosis for either condition in service. 

The Veteran was notified in writing of the RO's March 2003 determination and his appellate rights and did not appeal.  New service treatment records were received within one year that precluded finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

An April 2003 rating decision confirmed and continued denial of the Veteran's claim for service connection for COPD and tubular adenoma (claimed as tumors).

The Veteran was notified in writing of the RO's April 2003 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the April 2003 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A December 2007 rating decision denied the Veteran's claim for service connection for lung cancer, finding that the evidence failed to show a diagnosis for the condition in service.

The Veteran was notified in writing of the RO's December 2007 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the December 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in March 2011. 

The evidence added to the record includes the Veteran's oral testimony in support of his claim and a January 2010 statement from R.S.K., M.D., a pulmonologist, noting review of the Veteran's July 2007 pathology report, work history sheets, and a smoking history summary.  Dr. R.K. observed that the records indicated that the Veteran had a "significant occupational exposure to asbestos."  Notably, from 1977 to 1979, the Veteran worked in circuit board manufacturing; from 1979 to 1982, he was on active duty and worked as a runway light technician and high voltage electrician; from 1985 to 1988, he worked as a crew supervisor and electrician for varied companies; and, from 1988 to 1989, he did automotive warehouse work.  

Dr. R.K. found that "[t]his exposure is of sufficient magnitude and latency to account for any of the asbestos related disease."  The Veteran was also a cigarette smoker of between 60 and 100 pack years and stopped smoking in 2007.  In July 2007, the Veteran was diagnosed with non-small cell lung cancer metastatic to regional lymph nodes.  In Dr. R.K.'s opinion, within a reasonable degree of medical probability, the Veteran was diagnosed with a malignant asbestos related primary lung cancer caused by his exposure to asbestos.

During his Board hearing, the Veteran's representative noted that the service treatment records show he sought medical attention for frequent coughing and chest pain to due chronic cough in 1981 and 1982.  See Board hearing transcript at page 3.  The Veteran testified that his work in service put him in proximity to insulation.  Id. at 4.

Overall, the written and other evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology that tend to suggest that a lung disorder may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.

C. Service Connection - De Novo Review

Contentions

The Veteran seeks service connection for a lung disorder, including lung cancer, and including as due to his exposure to asbestos.  Upon review of the evidence of record, and after considering the laws and regulations applicable to his claim, the Board concludes that the evidence is in equipoise and the claim should be granted.

Legal Criteria

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 , a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran attributes his current lung disability to exposure to asbestos during military service.  He specifically contends that he was exposed to asbestos as a result of working as an electrician while in the United States Air Force, that entailed changing transformers, working in enclosed areas under hospitals, and dealing with wires and insulation.

In a June 10, 2014 written statement, the Veteran's representative points to an Internet article from the Mesothelioma Center to the effect that "[t]he Air Force...has a long history of asbestos usage, not only in the construction of bases, such as Buckley, Lowry, Williams, Ellsworth and Tinker Air Force Bases, but also in radar stations and inside planes."  See http://www.asbestos.com/veterans/air-force/.  It was noted that asbestos was used in the building and maintenance of aircraft and that aircraft mechanics were especially at high risk for exposure.  Id.

With respect to the current disability requirement for service connection, the Veteran's recent medical history includes diagnoses of non-small cell lung cancer metastatic to regional lymph nodes (for which he underwent a right upper lobe lobectomy in July 2007), and COPD.  In January 2012, R.E.M., M.D., opined that the Veteran likely had a form of cystic fibrosis and progressive loss of lung function.  A February 2012 VA discharge summary notes COPD and a cystic fibrosis variant.  Thus, the current disability requirement for service connection is clearly satisfied.  See Davidson, supra.

Regarding the second element of service connection, in-service incurrence, service treatment records show that, in July 1980, the Veteran was seen with complaints of a frequent cough and chest pain.  He was noted to smoke two to three packs of cigarettes a day.  In July 1981, he was seen for a chronic cough.  When examined for discharge separation, in February 1982, the Veteran's chest and lungs were normal, as were results of a chest X-ray taken at the time.

Nevertheless, the Veteran has not contended that he received treatment for a lung disability during his service but, rather, claims that his disability developed years after his separation from service as a result of in-service asbestos exposure. 

Service personnel records show that, from December 1979 to December 1980, the Veteran worked as a wing/base electrical specialist that involved construction of power distribution systems and included work on all high voltage electric distribution and airfield lighting systems.  

From December 1980 to December 1981, the Veteran was an electrical powerline specialist and high voltage technician.  He performed maintenance, repairs, and installation of overhead power lines, underground cables, electrical substations, transformer banks, and security, and floodlighting.  The Veteran also maintained and repaired airfield electrical visual navigation aids and associated regulators, and provided and repaired supporting structures for communication facilities.

The record includes the Veteran's consistent reports of exposure to asbestos in service.  Notably, in a June 2011 statement, he reported that he was trained as a high voltage underground runway lighting technician and taught to make tape case splices, fiberglass cast splices, and other splices.  From April 1980 to February 1982, he stated that he was stationed at Hickam Air Force Base in Hawaii where he spent many hours underground making all kinds of splices.  He changed a transformer from polychlorinated biphenyl (PCB) to mineral oil.

In a March 2012 written statement, the Veteran noted that circuit board manufacturing (his work prior to entering service) did not involve asbestos and was performed in clean rooms.

During his September 2014 Board hearing, the Veteran testified that, in service, he worked in dusty and windy conditions and under hospitals in crawl spaces that housed water and steam pipes that were covered with asbestos.  See Board hearing transcript at page 5.  Post service, he ran wires from pole to pole at construction sites, and was a forklift operator and supervisor for a plastics place.  Id. at 7.  The Veteran stated that his primary exposure to insulation and dust was in service.  Id.  

Based on the foregoing evidence, and considering the era of the Veteran's service and his noted and reported service duties, the Board will afford him the full benefit of the doubt and concede his exposure to asbestos during his service.  Accordingly, the second required element for service connection is satisfied.  See Davidson, supra. 

The Board is now left to consider the final required element for service connection, a nexus between the Veteran's current lung disability and his in-service exposure to asbestos.  Here, the Veteran reported during his September 2014 Board hearing that he began having problems with coughing and pain and pressure in his chest in service in 1981 and 1982.  

The first medical evidence of a lung disability is found in 1997 (according to a February 2000 VA medical record), when the Veteran, a smoker, was noted to have reactive airway disease/COPD with reactive component on pulmonary function tests.  

According to a July 2007 VA thoracic surgery note, in April and May 2007, computed tomography (CT) of the Veteran's right upper lung showed a nodule.  Results of a biopsy revealed non-small cell lung cancer consistent with moderate to poorly differentiated adenocarcinoma.  In July 2007, he underwent a right thoracotomy for right upper lobe lobectomy

In his January 2010 letter, Dr. R.S.K., the private pulmonologist, noted the Veteran's reported history of asbestos exposure prior to, during, and after service, including doing work as a runway light technician and high voltage electrician in service.  A history of smoking cigarettes until 2007 was also noted.  Dr. R.S.K. observed that the Veteran's exposure was of sufficient magnitude and latency to account for any of the asbestos related diseases.  In Dr. R.S.K's opinion, within a reasonable degree of medical probability, the Veteran was diagnosed with a malignant asbestos related primary lung cancer caused by his exposure to asbestos.  He did not specifically indicate whether or not the Veteran's asbestos exposure took place exclusively or primarily during his service but did not exclude such incurrence.  

The evidence shows a diagnosis of a malignant asbestos-related primary lung cancer, and also COPD, in service exposure to asbestos, and a medical opinion linking the current disability to the in-service exposure (as well as to pre and post service exposure).  As such, the evidence is at least in equipoise as to whether service connection is warranted.  Resolving all reasonable doubt in the Veteran's favor, his claim of service connection for a lung disorder is, therefore, granted.  38 U.S.C.A §5107(b); Gilbert. 

	
      (CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the claims of entitlement to ratings in excess of 30 percent for status post injury of the left shoulder with residual rotator cuff impingement, in excess of 20 percent for left upper extremity radiculopathy, C5-6 neural foraminal stenosis, in excess of 20 percent for status post neck injury with degenerative joint disease of the cervical spine, and in excess of 10 percent for status post injury of the left hand with sensory neuropathy, is dismissed.

Service connection for a lung disorder, including as due to exposure to asbestos, is granted.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


